         Case 1:19-cr-00235-DMT Document 49 Filed 05/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 United States of America,

                                        Plaintiff,

 vs.                                                                       Case No. 1:19-cr-235

 Rayan Brooke Wolf and Aaron Thomas,

                                   Defendants.


                  ORDER GRANTING MOTION TO CONTINUE TRIAL


[¶1]   THIS MATTER comes before the Court on a Motion to Continue Trial filed by the

Defendant Aaron Thomas on May 26, 2021. Doc. No. 48. Trial is scheduled in this matter for

June 8, 2021. Doc. No. 47. This is the Defendant’s fourth request for a continuance of trial.

[¶2]   As grounds for the request, Counsel states the parties have negotiated a plea agreement,

but the Defendant needs additional time to review the plea agreement with counsel. Doc. No. 48.

Counsel has indicated the Defendant is in agreement with a continuance. Id. The Defendant has

previously filed a waiver of his speedy trial rights. Doc. No. 33. Defense Counsel has indicated

the United States does not oppose this Motion.

[¶3]   Upon consideration, the Court finds there is good cause to continue the trial, and “the ends

of justice served by taking such action outweigh the best interest of the public and the defendant

in a speedy trial” pursuant to 18 U.S.C. § 3161(h)(7)(A). See United States v. Lucas, 499 F.3d

769, 782-83 (8th Cir. 2007); United States v. Hohn, 8 F.3d 1301, 1305 (8th Cir. 1993); United

States v. Driver, 945 F.2d 1410, 1414 (8th Cir. 1991). Accordingly, the Court GRANTS the

Defendant’s Motion to Continue Trial.
         Case 1:19-cr-00235-DMT Document 49 Filed 05/27/21 Page 2 of 2




[¶4]   Trial in this matter shall be rescheduled for Tuesday, August 17, 2021, at 9:30 a.m. in

Bismarck Courtroom 1 before the undersigned. A three (3) day trial is anticipated. All time that

elapses from the date of this Order until trial shall be excluded from any Speedy Trial Act

calculation. See 18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. § 3161(h)(7)(B).

[¶5]       IT IS SO ORDERED.

           DATED May 27, 2021.




                                                   Daniel M. Traynor, District Judge
                                                   United States District Court
